internal_revenue_service number release date index number ----------------------------------------------------------- ----------------------------------------------------------- ----------------------------------- -------------------- ------------------------ ---------------------------- in re --------------------------------------------------- -------------------------------------- department of the treasury washington dc person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-140432-04 date october legend decedent spouse son trust date date date a state state statute state statute dear --------------------- ---------------- -------------------------- ------------------------------- ------------------------------------------------------------------------------------ ------------------- ----------------------- --------------------------- ------------------- ----------------------------------------------------------------- ----------------------------------------------------------------- this is in response to your date letter and other correspondence requesting a ruling concerning the generation-skipping_transfer gst tax consequences of a proposed conversion of a_trust you have requested the following ruling the proposed conversion of trust into an a unitrust will not give rise to a constructive_addition to trust nor otherwise cause trust to lose its gst tax exempt status under sec_2601 of the internal_revenue_code plr-140432-04 the facts submitted are as follows decedent executed his will on date article fifth of the will provides that if spouse survives decedent for a period of days decedent devises the residue and remainder of his property excluding property over which he has a power_of_appointment to the trustees in trust for the uses and purposes and upon the terms and conditions hereinafter set forth a the trustees shall collect and receive the income from the trust estate and shall pay the net_income to or for the benefit of spouse son and the issue of son at such times and in such amounts equal or unequal as the corporate trustee may in its sole discretion deem advisable income to or for the benefit of son and the issue of son at such times and in such amounts equal or unequal as the corporate trustee may in its sole discretion deem advisable c upon the death of son or in the event that son shall predecease spouse then upon the death of spouse the corporate trustee shall divide the principal of the trust estate into as many equal shares as there shall be children of son then living and children of son then dead represented by issue then living the corporate trustee shall have no duty to adjust the shares so determined as a result of payments made under paragraphs a and b unless the trustee deems it advisable to do so the trustee shall b upon the death of spouse the corporate trustee shall continue to pay the net distribute one such share to the issue then living of each such deceased child of son per stirpes absolutely hold one such share as a separate trust estate for the benefit of each such child of son then living and apply so much of the income and principal as in the sole discretion of the corporate trustee it deems advisable for the support education maintenance and health of such child and accumulate any unexpended balance of income and add the same to principal until such child attains the age of years and thereafter pay to such child the entire net_income from the trust estate or the balance thereof and so much of the principal as in the sole discretion of the corporate trustee is advisable for the support education maintenance and health of such child there shall be paid to such child absolutely from the principal of the trust estate one-half thereof upon attaining the age of years and the entire balance thereof upon attaining the age of years if any child of son shall have attained either of such respective ages at the time when such trust estate is directed to be set apart for such child or at the time when any share is added thereto the corporate trustee shall then plr-140432-04 distribute to such child such part or all as the case may be of such trust estate or of such added share as is directed to be paid to such child upon attaining such respective ages if any child of son for whose benefit the corporate trustee holds a separate trust estate under paragraph dies before attaining the age of years the principal of such trust estate shall be distributed absolutely to such child’s then living issue per stirpes or if none to my issue then living per stirpes provided however that any amount payable under this paragraph to a child of son for whom at that time the corporate trustee holds a separate trust estate hereunder shall be added to the trust estate for such child for administration and distribution as a part thereof decedent died on date before date survived by spouse and son spouse died on date before date the trustee represents that there have been no actual or constructive additions to trust after date the trustee has determined that converting trust into an a unitrust would enable the trustee to better carry out the intent of decedent as well as the overall purposes of trust the trustee proposes to convert trust into a unitrust in accordance with state law instrument a trustee may release its power to adjust and convert a_trust into a unitrust if all of the following apply state statute provides that unless expressly prohibited by the governing the trustee determines that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust the trustee gives written notice of the trustee's intention to release the power to adjust and to convert the trust into a unitrust and of how the unitrust will operate including what initial decisions the trustee will make under this section to all the sui juris beneficiaries who are currently eligible to receive income from the trust and would receive if no powers of appointment were exercised a distribution of principal if the trust were to terminate immediately prior to the giving of notice i ii there is at least one sui juris beneficiary under paragraph i and at least one sui juris beneficiary under paragraph ii plr-140432-04 no sui juris beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within days of the mailing of the notice under paragraph state statute provides that after a_trust is converted to unitrust all of the following apply the trustee shall follow an investment policy seeking a total return for the investments held by the trust whether the return is to be derived i from appreciation of capital ii from earnings and distributions from capital or iii from both the trustee shall make regular distributions in accordance with the governing instrument construed in accordance with the provisions of this section the term income in the governing instrument shall mean an annual distribution the unitrust distribution equal to a the payout percentage of the net fair_market_value of the trust’s assets whether such assets would be considered income or principal under other provisions of this chapter averaged over the lesser_of i the three preceding years or ii the period during which the trust has been in existence law and analysis sec_2601 of the internal_revenue_code imposes a tax on every under section of the tax_reform_act_of_1986 the act gst tax is generally generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification will not cause an plr-140432-04 exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a grantor established a_trust in the trust provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in state x amends its income and principal statute to define income as a unitrust_amount of of the fair_market_value of the trust assets valued annually for a_trust established prior to the statute provides that the new definition of income will apply only if all the beneficiaries who have an interest in the trust consent to the change within two years after the effective date of the statute the statute provides specific procedures to establish the consent of the beneficiaries a and a’s issue consent to the change in the definition of income within the time period and in accordance with the procedures prescribed by the state statute the administration of the trust in accordance with the state statute defining income to be a unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter the conclusions in the example would be the same if the beneficiaries’ consent was not required in this case the proposed modification of trust to provide for an a unitrust does not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification see sec_26_2601-1 example further the modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the proposed conversion of trust into an a unitrust will not give rise to a constructive_addition to trust nor otherwise cause trust to lose its gst tax exempt status under sec_2601 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not ruling on the gift_tax and income_tax consequences of the transaction except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer requesting it sec_6110 of plr-140432-04 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries sincerely
